Citation Nr: 0502362	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record.  At the hearing, the veteran 
submitted additional evidence and waived initial 
consideration of the evidence by the RO. 


FINDING OF FACT

Hepatitis C is unrelated to an injury, disease, or event 
during active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.


Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision by the RO occurred 
in August 1998 before the enactment of the VCAA in November 
2000.  The RO subsequently notified the veteran of the VCAA 
in the September 2002 statement of the case, in the October 
2003 supplemental statement of the case, and in a January 
2004 letter.    

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

As for the content of the notice, the RO notified the veteran 
of the type of information and evidence needed to 
substantiate the claim, namely, evidence of current hepatitis 
C, evidence of symptoms of hepatitis C or exposure to risk 
factors for hepatitis C during service, and evidence of a 
relationship between current hepatitis C and symptoms or risk 
factors of hepatitis C during service.  The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
authorize VA to obtain other non-Federal records on his 
behalf.  On different occasions, the veteran was given either 
30 or 60 days to respond.  In the September 2002 statement of 
the case, the RO cited the provision of 38 C.F.R. § 3.159, to 
provide "any evidence in the claimant's possession that 
pertains to a claim."  

The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
There was also compliance with the notice provision of 
38 C.F.R. § 3.159. 

As for the 30 or 60 days for a response, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Since the initial rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the VCAA notice and subsequently adjudicated his claim in 
June 2004 as evidenced by the submission of additional 
evidence and the opportunity for the veteran to address the 
issue at a hearing.  

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual Background

Service medical records contain no complaint, finding, or 
history of hepatitis C.  The service medical records do show 
that the veteran had foot problems that required trimming of 
a corn in September 1969 and scraping of a plantar wart in 
February 1970.  In August 1970, the veteran complained that 
he was unable to swallow.  The pertinent finding was a 
markedly swollen uvula.  The impression was uvulitis of 
unknown etiology.  From January to August 1971, he was 
followed in a podiatry clinic, where plantar warts were 
debrided and liquid nitrogen and triple acid were applied 
every two weeks.  In October 1971, warts were removed from 
the hand.  In November 1971, one of the sites, where a wart 
was removed, was infected requiring debridement.  He was also 
seen for cold-like symptoms in January 1972.  Then the 
pertinent finding was an inflamed throat.  After the initial 
impression of viral syndrome, a culture revealed beta strep.  
In January 1973, the veteran was seen for a sore throat.  The 
impression was cold syndrome with sore throat.  On separation 
examination, history included hospitalization for uveitis in 
October 1970.  The physical examination, including the 
abdomen and viscera, was within normal limits. 

After service, VA records disclose that in June 1994 the 
veteran tested positive for hepatitis C.  The veteran had 
requested that test because he had been told earlier that he 
was positive for hepatitis C after donating blood.

In an April 1999 statement, L.W., D.O., noted that the 
veteran had a history of foot surgeries and several bouts of 
a mild viral syndrome during service.  The doctor expressed 
the opinion that the veteran probably incurred hepatitis C 
during service and that it was diagnosed as "mild viral 
syndrome" at that time.  In a January 2001 statement, Dr. 
W., noting the veteran's foot problems and entries of a viral 
illness, stated that although this was not conclusive 
evidence of hepatitis C, it did indicate the possibility that 
the veteran contracted the disease, which usually manifested 
as a mild viral illness as evidenced by the record.  In a 
statement, dated in September 2002, Dr. W stated that it was 
as likely as not that the veteran's hepatitis C was the 
result of the multiple foot surgeries during service.  Dr. W. 
explained that the service medical records indicated the 
possibility that the veteran contracted the disease, which 
usually manifested as a mild viral illness.  

On VA examination in October 1999, after a review of the 
file, the examiner stated the exact time that the veteran 
contracted hepatitis C could not be determined on the 
available medical evidence.  The impression was chronic 
hepatitis C.  The examiner commented that hepatitis C could 
be from the foot surgeries as reported by Dr. W.  The 
examiner was a physician's assistant under the supervision of 
L.B., M.D.  The initial report was edited by Dr. L.B., who 
deleted that part of the initial comment that "it was as 
likely as not the veteran contracted hepatitis C while on 
active duty." 

In a May 2000 memorandum, Dr. L.B. stated that she reviewed 
the October 1999 VA examination report, which was dictated by 
a physician's assistant, who was under her supervision.  Dr. 
B. explained that she amended and modified the report under 
the "comments" section and that, when the report was 
amended to her satisfaction, she signed it. 

In a February 2004 statement, except for sharing razor blades 
in boot camp, the veteran denied a history of exposure to the 
risk factors for hepatitis C. 

In a March 2004 statement, T.K., M.D., stated that the 
veteran was given immunizations with a pneumatic vaccination 
gun in service and that it certainly was possible that the 
veteran obtained hepatitis C by the immunization. 

On VA examination in May 2004, the examiner stated that there 
is not enough medical evidence to link the veteran's 
hepatitis C to pneumatic inoculations while in service.  
In August 2004, the veteran submitted policy summaries of the 
Department of Defense, pertaining to withdrawal of the jet 
hypodermic injection device that had been used by the 
military. 

In August 2004, the veteran expressed the opinion that the 
use of the pneumatic injectors caused hepatitis C in service.  
He stated that during service when he had a haircut the back 
of his neck was shaved with a razor.  He also stated that he 
had warts removed from his feet about 30 to 40 times with 
either a razor blade or scalpel.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records do not document hepatitis C 
during service.  But as hepatitis C is a viral disease that 
may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.  

The medical evidence shows that hepatitis C was first 
diagnosed in 1994, which is many years after the veteran's 
separation from service in August 1973.  The dispositive 
issue on appeal, therefore, is whether an event in service 
bears a causal relationship to the current diagnosis.  

Hepatitis C is spread primarily by contact with infected 
blood or blood products.  Blood transfusions, poorly 
sterilized medical instruments, and shared and unsterilized 
needles or syringes are recognized risk factors for hepatitis 
C, as are certain sexual practices, intravenous drug use, and 
health care workers, who are exposed to infected blood or 
blood products.  The clinical symptoms, if present, are 
usually mild and may include fatigue, nausea, poor appetite, 
muscle and joint pains, and mild right upper quadrant pain or 
tenderness.  In 30 percent of the cases of chronic hepatitis 
C, the source of the infection cannot be identified.  Reports 
of the C. Everett Kopp Institute and the National Digestive 
Diseases Information Clearing House, which were submitted on 
the veteran's behalf. 

The evidence in support of the claim consists of medical 
opinions that link hepatitis C to service on two different 
theories, namely, foot surgeries and bouts of mild viral 
syndrome and immunization with a pneumatic gun.  The veteran 
has also described exposure to a shared razor when getting a 
hair cut.  The veteran has denied all of the other risk 
factors for hepatitis C.

As for the relation between the foot surgeries and viral 
infections during service and hepatitis C, the favorable 
medical opinion assumes facts not in the record.  There is no 
evidence that the instruments, razor blade or scalpel, used 
to treat the veteran were poorly sterilized.  And there is no 
evidence that the same instruments used to treat the veteran 
had been previously used to treat other individuals, who were 
infected with hepatitis C.  

As for the viral infections, on one occasion the veteran was 
treated for uvulitis of unknown etiology.  On another 
occasion, he was treated for a strep infection, which is a 
bacterial infection, not a viral infection, although 
initially a viral syndrome was suspected.  And on other 
occasion, he was treated for a cold syndrome with sore 
throat.  There was also a history of uveitis, which is an eye 
infection.  Of the three infections, potentially viral in 
nature, the symptoms, an inflamed uvula, a sore throat, and 
an eye infection are not typically associated with hepatitis 
C.  Moreover, symptoms typically associated with hepatitis C, 
such as fatigue, nausea, muscle and joint pain, were not 
documented during service. 

For these reasons, the favorable medical opinion is not 
persuasive, but speculative as it is unsupported by the 
record and fails to establish the medical nexus between 
current hepatitis C and an injury, disease, or event in 
service.  For the same reasons, the Board would have rejected 
the favorable opinion on VA examination in 1999, before it 
had been revised by the supervisory physician.  As for the 
revision, the supervisory physician was responsible for the 
content of the examination report.  While a physician's 
assistant has medical training, the physician is the medical 
expert and better qualified to interpret the history and 
medical record in arriving at a medical opinion and 
determining the etiology of a disease.  Although the 
physician did not examine the veteran and the physician's 
assistant did, the examination finding of chronic hepatitis C 
was not in controversy and the finding was not contradicted 
by the supervisory physician.  The difference of opinion lied 
in the interpretation of the record that the supervisory 
physician was qualified to make without examining the 
veteran. 

As for the medical opinion that it was possible that the 
veteran obtained hepatitis C by immunization with a pneumatic 
gun, there is a lack of scientific evidence to document 
transmission of hepatitis C virus with an air gun injector.  
Veterans Benefits Administration, Fast Letter 04-13 (June 29, 
2004). 

As for the theory of a shared razor, again there is no 
documentation that the veteran was cut or injured such that 
he was exposed to infected blood. 

The evidence against the claim consists of medical opinions 
that the medical evidence was insufficient to determine the 
onset of hepatitis C or to link hepatitis C to pneumatic 
inoculations in service. 

While reasonable doubt is to be resolved in the veteran's 
favor, reasonable doubt exists where there is an approximate 
balance of positive and negative evidence, which does not 
satisfactory prove or disprove the claim.  Service connection 
may not be based on resort to pure speculation or even remote 
possibility. 

As there is no factual basis to relate hepatitis C to service 
on the theories advanced, there is not an approximate balance 
of positive and negative, so that the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.   38 U.S.C.A. § 5107(b).

                                                                                             
(Continued on next page)



ORDER

Service connection for hepatitis C is denied.



___________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


